Citation Nr: 0902517	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-34 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether there was a timely request for a waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $2,620.00.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, that denied a waiver of recovery 
of overpayment of nonservice-connected pension benefits in 
the amount of $2,620.00 on the basis that a timely request 
for a waiver of overpayment of nonservice-connected pension 
benefits was not submitted.

In July 2008, the Board remanded this matter to the RO via 
the AMC (Appeals Management Center) for additional 
development. 


FINDINGS OF FACT

1.  The veteran received, without delay, a letter dated April 
1, 2005, notifying him of an overpayment of $2,620.00, and 
his right to request waiver of the overpayment within 180 
days.

2.  The veteran's request for a waiver of recovery of the 
overpayment was received on December 27, 2005.


CONCLUSION OF LAW

As the veteran's request for waiver of the overpayment 
indebtedness in the amount of $2,620.00 was not timely filed, 
a waiver may not be granted.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted a timely request 
for a waiver of recovery of an overpayment of nonservice-
connected pension benefits in the amount of $2,620.00.

As an initial matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law with significant changes in VA's 
duty to notify and assist.  Regulations implementing the VCAA 
have also been published.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, the Board notes that the Court has 
held that the notice and duty to assist provisions of the 
VCAA do not apply to claims for waiver of recovery of 
overpayments.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrated to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b) (2008); see also 38 U.S.C.A. 
§ 5302(a) (West 2002).

In a March 1999 rating decision, the RO granted the veteran's 
claim for entitlement to nonservice-connected pension 
benefits. 

Information of record indicates that in March 2005, the 
veteran informed VA that he had started receiving a pension 
from Bethlehem Steel in April 2004.  The record further shows 
that an award action was taken in March 2005, adjusting the 
veteran's pension benefits effective May 1, 2004, which 
created the debt of $2,620.00.

The veteran's application for waiver of recovery of the 
overpayment was received on December 27, 2005.  

In its March 2006 determination, the RO's COWC indicated that 
the veteran was notified of his $2,620.00 debt and his right 
to request waiver of recovery of that debt by letter on April 
1, 2005.  It was noted that the veteran's application for 
waiver of recovery of the overpayment, received in December 
2005, was untimely as it was not submitted within 180 days 
for the date of notification of the debt.

In August 2008, the RO associated a copy of the first notice 
letter of the overpayment in the amount of $2,620.00 that was 
issued by VA's Debt Management Center (DMC) on April 1, 2005.  
In the letter dated on April 1, 2005, the veteran was 
notified by DMC of the overpayment indebtedness, the right to 
request a waiver, and the 180 day time limit for requesting a 
waiver.  This letter was sent to veteran's address of record 
at that time and there is no indication that the letter was 
returned as non-deliverable.  In addition, the veteran has 
not asserted that there was any delay in his receipt of the 
notification of indebtedness.  The veteran has argued that 
the overpayment itself was created as a result of difficulty 
comprehending and following instructions, but has not 
asserted that he did not receive the April 2005 notice.  This 
argument, however, could not confer entitlement to the 
benefit being sought on appeal even if it was asserted with 
regard to the timeliness of the waiver request.  There is no 
statutory or regulatory provision allowing for an extension 
of the 180-day period based on such claimed difficulty.  
Therefore, the Board must presume that the veteran received 
the letter and was thereby properly notified of his right to 
request a waiver.  See Jones v. West, 12 Vet. App. 98, 101 
(1998) (a presumption of regularity attaches to the mailing 
of notice to the latest address of record); Hyson v. Brown, 5 
Vet. App. 262, 264-65 (1993) (the presumption of regularity 
does not attach when notice is returned as undeliverable).

Ultimately, the evidence of record shows that the veteran's 
request for waiver of overpayment was not received until 
December 27, 2005, more than 180 days subsequent to the DMC's 
April 1, 2005 letter notifying him of the overpayment and 
informing him of his right to request a waiver.  Review of 
the claims file shows no documents which could be construed 
as a request for waiver prior to December 27, 2005.  The 
regulations cited above note that such a request must be made 
within 180 days of the date of that notice.  Thus, the 
veteran's request for waiver of overpayment is not timely, 
and as a matter of law, must be denied.  The Court has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The veteran's request for a waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $2,620.00 was not timely; the appeal is denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


